DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious the “a correction coefficient determination step of determining a correction coefficient related to a ratio of a portion of a detection signal value, the portion of the detection signal value derived from a second order diffracted light of light in the first wavelength range contained in the detection signal value of a long wavelength side photodiode for detecting light in the second wavelength range in the photodiode array”, in combination with the rest of the limitations of claim 1.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious the “a computer, the computer being configured to: retain a correction coefficient related to a ratio of a portion of a first detection signal value of the long wavelength side photodiode to the first detection signal value, the portion of the first detection signal value being derived from a second order diffracted light of light in the first wavelength range that contributes to the first detection signal.. obtain a corrected detection signal value representing a detection signal value contributed by light in the second wavelength range of a second detection signal value of the long wavelength side photodiode ”, in combination with the rest of the limitations of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877